Citation Nr: 0512038	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  95-35 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for torn ligaments of 
the right hip.  

2.  Entitlement to service connection for a fracture of the 
right lower leg with ankle involvement.  

3.  Entitlement to service connection for residuals of a 
tailbone injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
August 1953.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal from an April 1995 rating decision 
in which the RO, inter alia, denied the veteran's claims for 
service connection for torn ligaments of the right hip; 
fracture of the right lower leg with ankle involvement; 
tailbone injury with right sciatic nerve involvement; and 
shell fragment wounds of the face, hands, and arms.  The 
veteran filed a notice of disagreement (NOD) in May 1995, and 
the RO issued a statement of the case (SOC) in September 
1995.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in October 1995.  

Later in October 1995, the veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In a December 1997 decision, the Board denied a number of 
claims that had been placed in appellate status, while 
remanding for purposes of additional development the 
veteran's claims for service connection for torn ligaments of 
the right hip; fracture of the right lower leg with ankle 
involvement; tailbone injury with right sciatic nerve 
involvement; and shell fragment wounds of the face, hands, 
and arms.  Following its development of the requested 
actions, the RO continued its denial of the veteran's claims 
(as reflected in a September 2000 supplemental SOC (SSOC)).  

In August 2001, the Board remanded the veteran's claims to 
the RO for additional procedural development.  In its remand, 
the Board noted that the RO apparently had not given any 
consideration to 38 U.S.C.A. § 1154(b) (West 2002), as it had 
been requested to do by the Board in December 1997.  
Following completion of the requested development, to include 
adjudicating the veteran's claims with consideration of 
38 U.S.C.A. § 1154(b), the RO continued its denial of the 
veteran's claims (as reflected in an October 2003 SSOC).  

Thereafter, in a June 2004 rating decision, the RO granted 
service connection and assigned a noncompensable rating for 
shell fragment wound scars of the arms and hands, effective 
September 13, 1994; as well as granted service connection and 
assigned a 10 percent rating for shell fragment wound scars 
of the face, effective September 13, 1994.  The RO 
additionally granted service connection and assigned a 20 
percent rating for residuals of a shell fragment wound of the 
right leg with sciatic nerve damage, effective September 13, 
1994.  As these actions are considered a full grant of the 
benefits sought on appeal with respect to the issue of 
service connection for shell fragment wounds of the face, 
hands, and arms; in addition to right leg sciatica, the 
issues remaining on appeal are limited to those as noted on 
the title page.  Otherwise, the RO continued denial of the 
veteran's claims for service connection for torn ligaments of 
the right hip, fracture of the right lower leg with ankle 
involvement, and residuals of a tailbone injury (as reflected 
in a July 2004 SSOC).  

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted 
even though such action will, regrettably, further delay a 
final decision on these claims.  

In reviewing the claims file, the Board finds that the 
veteran has provided sufficient notice of outstanding records 
of VA treatment that may potentially bear on his claims on 
appeal.  Therefore, additional development in this regard is 
required.  

In this respect, in July 2004, the RO received a VA Form 41-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) in which the veteran reported 
that he had received treatment for his physical disabilities, 
in particular, at VA hospitals in Tampa, Florida; St. Louis, 
Missouri; and Marion, Illinois; as well as the Lakeland, 
Florida VA clinic.  While the veteran did not specifically 
identify in the VA Form 21-4142 what disabilities he was 
treated for at the VA hospitals or VA clinic, he did report 
that the conditions treated were noted in a "letter of prior 
correspondence."  The Board notes that prior correspondence 
from the veteran, as well as a July 2004 letter associated 
with the VA Form 41-4142, discussed the veteran's many 
disabilities, both service and nonservice-connected.  

In this case, treatment records from the St. Louis and Marion 
VA hospitals have been obtained and associated with the 
claims file.  However, treatment records from the VA hospital 
in Tampa and the Lakeland VA clinic have not been obtained.  
Given that VA has a duty to request all available and 
relevant records from federal agencies, and VA has been 
placed on notice of possibly relevant VA treatment records, 
the Board finds that the RO should obtain any available 
medical records from the VA Hospital in Tampa, identified as 
the "James A. Hailey VA hospital," as well as the Lakeland 
VA clinic.  See 38 C.F.R. § 3.159(c)(2), (c)(3).  See also 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such 
records are considered evidence of record at the time a 
decision is made).  

The Board also points out that, to ensure that all due 
process requirements are met, the RO should also give the 
veteran another opportunity to present information and/or 
evidence pertinent to his claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also request that the veteran provide all 
pertinent evidence in his possession (not previously 
requested).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the James 
A. Hailey VA hospital in Tampa, Florida, 
as well as the VA clinic in Lakeland, 
Florida, any records associated with the 
veteran's evaluation and/or treatment at 
that facility.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2004) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.  

2.  The RO should send to the veteran and 
his representative a letter requesting 
the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
claims on appeal.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession with 
respect to the claims, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


